                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

UNITED STATES OF AMERICA,

                             Plaintiff,             :       Case No. 2:14-cr-127
                                                            Also 2:19-cv-3089

                                                            Chief Judge Algenon L. Marbley
       -   vs   -                                           Magistrate Judge Michael R. Merz

JOHNATHAN HOLT,

                             Defendant.             :



                     REPORT AND RECOMMENDATIONS




       This is an action on a Motion to Vacate Defendant Johnathan Holt’s criminal conviction

under 28 U.S.C. § 2255. The Motion is ripe for decision on the Motion itself (ECF No. 1613),

Defendant’s Supplement (ECF No. 1621), the Response and Answer of the United States

(“Answer,” ECF No. 1644) and Defendant’s Reply (ECF No. 1646).

       The Magistrate Judge reference in the case has recently been transferred to the undersigned

to help balance the Magistrate Judge workload in the District (ECF No. 1647). The case remains

assigned to Chief Judge Algenon L. Marbley for final decision.




                                                1
Litigation History



        In March 2010 a drug dealer named Quincy Battle was shot and killed by Defendant Holt

and a man named Christopher Wharton during an attempt to rob Battle of fifteen pounds of

marijuana. At the time of the killing, Holt was two weeks shy of his eighteenth birthday.

        The murder remained unsolved for some time. Four years later, suspecting Holt was

involved in the murder, investigators obtained a grand jury subpoena for Holt to appear at the

federal courthouse for a DNA sample, fingerprints, and a photograph. (Suppression Hrg. Tr., ECF

No. 1090, PageID 8747-48, 8751-53.) While there, Holt made a damaging statement about his

involvement in the Battle murder.

        In October 2014, a federal grand jury indicted Holt for murder in aid of racketeering in

violation of 18 U.S.C. § 1959(a)(1) and murder with a firearm during a drug trafficking crime in

violation of 18 U.S.C. § 924(j). (Superseding Indictment, ECF No. 300, PageID 1204-07.) After

a four-day trial at which Holt did not testify, the jury found him guilty on both counts. The Court,

after considering a Presentence Investigation Report, then sentenced Holt to a term of life in prison

for murder in aid of racketeering (Count 19) and a consecutive 25-year prison term for murder

with a firearm during a drug-trafficking crime (Count 20) (Judgment, ECF No. 1413, PageID

14397-98.) 1

        With the assistance of new counsel, Holt appealed to the Sixth Circuit which affirmed,

United States v. Holt, 751 F. App’x 820, 821 (6th Cir. 2018). Holt unsuccessfully sought review

by the United States Supreme Court which denied certiorari on February 25, 2019 (ECF No. 1610).




1
 In his Motion, Holt recites his sentence as two life terms plus twenty-five years (ECF No. 1613, PageID 19396).
The Judgment makes clear that the sentence is as stated in this paragraph (ECF No. 1413, PageID 14398).

                                                        2
Holt then filed this §2255 Motion on July 15, 2019 (ECF No. 1613) and supplemented it on August

6, 2019 (ECF No. 1621). 2

        On motion of the United States, Magistrate Judge Vascura ordered Defendant to file a

waiver of attorney-client communication privilege as to his ineffective assistance of counsel claims

(ECF No. 1616). Holt made that waiver as part of his motion for an evidentiary hearing (ECF No.

1625). Judge Vascura denied an evidentiary hearing without prejudice to a renewed request, but

none has been made (ECF No. 1627). The Government accompanied its Answer with a detailed

affidavit from trial attorney Keith Golden (ECF No. 1644). Defendant then filed a timely Reply

(ECF No. 1646), rendering the case ripe for decision.



                                                 Analysis



        Holt pleads the following claims for relief:

                 Ground One: Counsel was ineffective based on whether
                 Petitioner’s multi-LIFE terms plus 25 years is in violation of his
                 Eighth Amendment Rights as a Juvenile.

                 Supporting Facts: Petitioner was a juvenile when the offenses
                 charged were allegedly committed. He is serving multi-LIFE terms
                 in violation of his Eighth Amendment Rights under the United
                 States Constitution as a result of being a juvenile at the time of
                 these charges.

                 Ground Two: Counsel was ineffective for NOT pursuing a
                 mental health evaluation/examination on Petitioner’s behalf.




2
 Both the Motion to Vacate and the Supplement were filed within the statute of limitations, a point the Government
does not contest. Because the Supplement was filed before the Government answered, Defendant did not require
Court permission to amend under Fed.R.Civ.P. 15.

                                                        3
                  Supporting Facts: Counsel was ineffective for not pursuing a
                  Mental Health Evaluation/Examination- based on Petitioner's
                  advice that he suffered from a multitude of serious Mental health
                  Disorders.

                  Ground Three: Counsel was ineffective for not allowing the
                  petitioner to testify on his own behalf.

                  Supporting Facts: Whether Counsel was ineffective for not
                  allowing the petitioner to testify on his own behalf.

                  Ground Four: Counsel was ineffective for not pursuing
                  suppression and Dismisal [sic] of Petitioner’s Indictment.

                  Supporting Facts: Counsel violated Petitioner's Sixth
                  Amendment Rights for not pursuing Petitioner's Motion through
                  the Appeal Stages.

(Motion, ECF No. 1613, PageID 19399-403).

          In his Memorandum in Support of the Motion and in his Supplement, Holt makes additional

unnumbered claims which will be numbered here for ease of reference.

                  Ground Five: “The Government prejudiced the Petitioner’s Right
                  to a fair trial by the deliberate delay.” The delay was the result of
                  prosecutorial misconduct and Holt received ineffective assistance of
                  trial counsel when his attorney did not pursue this claim.

                  Ground Six:3 Whether counsel was ineffective for not allowing the
                  petitioner to review his proffer statement from the government after
                  the interrogation of the petitioner, before signing such documents
                  involuntarily, unknowingly, and unintelligently.

(Memorandum, ECF No. 1613, PageID 19417, 19420, 19433.)

          In his Supplement, Holt adds two claims including a new claim of ineffective assistance of

trial counsel with multiple subclaims.



3
    Labeled as Argument Five in the Memorandum of Law.

                                                         4
                  Ground Seven: Defendant’s convictions are unconstitutional
                  under United States v. Davis, 139 S. Ct. 2319 (June 24, 2019).

                  Ground Eight: Ineffective assistance of trial counsel

                  (a) for not calling alibi witnesses;
                  (b) for not challenging fabricated DNA evidence;
                  (c) for not challenging the statement of Carl Nelson, including by
                  calling Jeremiah Jones as a witness;
                  (d) by telling the Court that Holt could not come to his
                  arraignment, despite Holt not authorizing him to say so; and
                  (e) by not pursuing Holt’s testimony4 that he was an eyewitness
                  and only saw one person shoot his friend.

Supplement, ECF No. 1621, PageID 19454-56.

         None of Defendant’s pleadings is sworn to, nor has he provided an affidavit from himself

or any of the witnesses or possible mental health experts as to what their testimony would have

been had they been called. The only sworn evidence before the Court is the Affidavit of Attorney

Keith Golden, Defendant’s attorney at trial and sentencing.

         Most of Holt’s claims are for ineffective assistance of counsel. The governing standard for

ineffective assistance is found in Strickland v. Washington, 466 U.S. 668 (1984):

                  A convicted defendant's claim that counsel’s assistance was so
                  defective as to require reversal of a conviction or death sentence has
                  two components. First, the defendant must show that counsel’s
                  performance was deficient. This requires showing that counsel was
                  not functioning as the “counsel” guaranteed the defendant by the
                  Sixth Amendment. Second, the defendant must show that the
                  deficient performance prejudiced the defense. This requires
                  showing that counsel’s errors were so serious as to deprive the
                  defendant of a fair trial, a trial whose result is reliable. Unless a
                  defendant makes both showings, it cannot be said that the conviction
                  or death sentence resulted from a breakdown in the adversary
                  process that renders the result unreliable.

4
 Since Holt did not testify, presumably he is referring to something he told the police at the time he gave his DNA
sample.

                                                         5
Id. at 687. In other words, to establish ineffective assistance, a defendant must show both deficient

performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing Knowles v.

Mirzayance, 556 U.S.111 (2009).

       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

               Judicial scrutiny of counsel's performance must be highly
               deferential. . . . A fair assessment of attorney performance requires
               that every effort be made to eliminate the distorting effects of
               hindsight, to reconstruct the circumstances of counsel’s challenged
               conduct, and to evaluate the conduct from counsel’s perspective at
               the time. Because of the difficulties inherent in making the
               evaluation, a court must indulge a strong presumption that counsel's
               conduct falls within a wide range of reasonable professional
               assistance; that is, the defendant must overcome the presumption
               that, under the circumstances, the challenged action “might be
               considered sound trial strategy.”

466 U.S. at 689.

       As to the second prong, the Supreme Court held:

               The defendant must show that there is a reasonable probability that,
               but for counsel’s unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is a probability
               sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184 (1986), citing Strickland, 466

U.S. at 688, 694; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing Strickland, 466 U.S. at

687, 689-90, 694; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland, 466

U.S. at 687.


               In assessing prejudice under Strickland, the question is not whether
               a court can be certain counsel's performance had no effect on the
               outcome or whether it is possible a reasonable doubt might have
               been established if counsel acted differently. See Wong v.
               Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L.Ed.2d 328 (2009)

                                                 6
               (per curiam); Strickland, 466 U.S. at 693, 104 S. Ct. 2052, 80 L.
               Ed. 2d 674. Instead, Strickland asks whether it is “reasonably likely”
               the result would have been different. Id., at 696, 104 S. Ct. 2052, 80
               L. Ed. 2d 674. This does not require a showing that counsel's actions
               “more likely than not altered the outcome,” but the difference
               between Strickland's prejudice standard and a more-probable-than-
               not standard is slight and matters “only in the rarest case.” Id., at
               693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The likelihood of a
               different result must be substantial, not just conceivable. Id., at 693,
               104 S. Ct. 2052, 80 L. Ed. 2d 674.


Harrington v. Richter, 562 U.S. 86, 111-112 (2011).

       Counsel’s performance is measured by “prevailing professional norms” at the time of the

alleged errors. Strickland, supra, at 690; Maryland v. Kulbicki, 577 U.S. ___, 136 S. Ct. 2, 4

(2015); Rickman v. Bell, 131 F.3d 1150, 1154 (6th Cir. 1997). Kulbicki rejects retrospective

perfectionism regarding lawyer’s conduct and notes the difference between finding forensic

material in 1995 and 2015.



Ground One: Imposition of Mandatory Life Sentence for a Crime Committed while a
Juvenile


       In his First Ground for Relief, Holt claims that because he committed this crime while he

was still a juvenile, the Cruel and Unusual Punishment Clause of the Eighth Amendment prohibits

imposing a mandatory life sentence on him and his attorney provided ineffective assistance of trial

counsel when he did not raise this Eighth Amendment claim.

       The Government concedes that there is merit in part of the First Ground.

               [B]ecause the Eighth Amendment’s restrictions on imposing a
               mandatory life term without parole on Count 19 for a crime
               committed as a juvenile were not called to the Court’s attention, this
               Court should vacate Holt’s sentence and conduct a resentencing


                                                  7
               hearing. While a discretionary life sentence remains an available
               option for homicides committed as a juvenile, resentencing is
               necessary to permit consideration of Holt’s youth as required by
               Miller v. Alabama, 567 U.S. 460, 465 (2012).


Answer, ECF No. 1644, PageID 19524. The basis of the concession is that Miller held it is a

violation of the Eighth Amendment’s Cruel and Unusual Punishment Clause to impose a

mandatory life sentence without the possibility of parole on a person for a crime he or she

committed while a juvenile. Because Miller was handed down before Holt’s trial and sentencing,

it was deficient performance by trial counsel not to call Miller to the Court’s attention and the

failure was prejudicial because Holt was in fact sentenced to life imprisonment under an

understanding that that was the mandatory sentence for committing murder in aid of racketeering.

       The Government also concedes that “[b]ecause the sentence on the § 1959 count may have

impacted the sentence on the § 924(j) count [murder in the course of drug trafficking], resentencing

on both counts is appropriate.” (Response, ECF No. 1644, PageID 19530, citing Pasquarille v.

United States, 130 F.3d 1220, 1222 (6th Cir. 1997). In his Reply, Holt offers no opposition to this

analysis, but merely “requests resentencing without an excessive sentence.” (ECF No. 1646,

PageID 19547).

       The Magistrate Judge therefore recommends that the Motion to Vacate be GRANTED as

to Ground One. The Court should refer the case for an amended Presentence Investigation Report

and appoint counsel to represent Holt in the sentencing process.




                                                 8
Ground Two: Ineffective Assistance of Trial Counsel for Failure to Pursue a Mental Health
Evaluation


        In his Second Ground for Relief, Holt claims his trial attorney provided ineffective

assistance of trial counsel when he did not pursue a mental health evaluation.

        In the Motion, Holt claims a number of mental health problems. He asserts he was at some

undisclosed point in time diagnosed as having Attention Deficit Hyperactivity Disorder (ADHD)

and as a child with major depression which became worse when he was shot and paralyzed in 2010

(ECF No. 1613, PageID 19415). He claims an intelligence quotient below 60 and numerous

academic problems as well as suicidal ideation and attempts. Id. “Petitioner also states that he

was in a psychiatric hospital and suffers from auditory / visual hallucinations that urge him to do

stupid things.” Id. at PageID 19416. The inmate who prepared the Motion on Holt’s behalf offers

the following opinion: “In summary it is my understanding from talking with him as another

inmate and reviewing his legal file that he was definitely denied proper counsel in reference to

establishing his mental competency at the time of the shooting, indictment, and subsequently the

trial.” Id.

        Absolutely no documentation is offered of any mental illness diagnosis or treatment or of

Holt’s asserted intellectual disability. Everything in the Motion on this issue is pure assertion

without any corroboration.

        In contrast, Attorney Golden avers “Mr. Holt never indicated or disclosed any condition(s)

to the extent he alleges in his Petition, namely that he suffered ‘from a multitude of serious mental

health disorders.’” (Affidavit, ECF No. 1644-1, PageID 19542). Neither Mr. Golden nor his

associate attorney who was active in preparing for and trying the case ever had any question that




                                                 9
that Holt was competent to stand trial, much less that he was not guilty by reason of insanity. 5 Id.

at PageID 19542-43.

         As the Government notes, Judge Marbley had significant and repeated interactions with

Holt during pre-trial proceedings and never expressed any doubt about his competency, noting

several times that Holt understood the charges and proceedings.

         On the record before the Magistrate Judge, Ground Two is without merit. Mr. Golden has

been a Criminal Justice Act attorney for this Court for more than thirty years. Had Holt shown

signs of incompetency during his pre-trial interactions, Golden would undoubtedly have sought a

competency evaluation.           Whatever Golden did or did not do, Chief Judge Marbley would

undoubtedly have ordered a competency evaluation sua sponte if he had reason to doubt Holt’s

competency.        As to mental health information that might have been used in mitigation at

sentencing, Holt does not claim he ever presented any such documented information to Golden or

to the Probation Department.

         Ground Two should be dismissed on the merits with prejudice.



Ground Three: Ineffective Assistance of Trial Counsel for Not Allowing Defendant to Testify



         In his Third Ground for Relief, Holt claims his attorney provided ineffective assistance of

trial counsel by not allowing him to testify. The record thoroughly refutes this Ground for Relief.



5
  Briefly, mental health conditions can be relevant in several different ways in a criminal case. A defendant can be
not guilty by reason of insanity where a mental illness or disease prevents him from forming the required mental
state for committing a crime. Such a finding results in his involuntary commitment for treatment. John Hinckley is
probably the most familiar example. Or a person may be by reason of mental illness unable to understand the
proceedings and assist in his defense. Such a person is declared incompetent and treated until his competency is
restored. Finally, a person with a sufficiently severe intellectual disability is ineligible for the death penalty. Atkins
v. Virginia, 536 U.S. 304 (2002). It appears from his Motion that Holt is asserting all three of these mental
conditions.

                                                            10
       It is clear from the Motion that Holt is not claiming his attorney gave him unprofessional

advice on whether or not to testify. Indeed, Holt does not state what advice Golden gave him on

this issue, nor does he state what his testimony would have been (Motion, ECF No. 1613, PageID

19424-26). In contrast, Attorney Golden is clear on the advice he gave Holt:

              Mr. Holt did raise the question of testifying on his own behalf on
              several occasions with us. In each instance we discussed in detail
              with him his 5th Amendment rights to include the pros and cons of
              his testimony. We reiterated to him the many issues that he would
              be exposed to on cross-examination, most significantly his prior
              admission to law enforcement during his interview that he shot the
              murder victim. In each and every instance we advised Mr. Holt of
              our position that he should not waive his right not to testify. Rather,
              his placing himself on the witness stand would only serve to benefit
              the Government in bringing to the attention of the jury that Mr. Holt
              had confessed to the murder. Following each of these discussions,
              Mr. Holt chose not to waive his right and opted not to testify. At no
              time did Mr. Holt ever insist that he be put on the witness stand. Had
              he insisted, we would have first provided him with a letter outlining
              the protections afforded by the 5th Amendment, the risks associated
              with it, and the topics he will be cross-examined on as well as any
              prior statements he may have made related to the offense. In
              addition, we would have requested an ex parte hearing in order to
              place in the record the fact that we advised Mr. Holt of his rights,
              that Mr. Holt was intelligently and knowingly waiving his rights,
              and that his testifying was contrary to our advice.

(Affidavit, ECF No. 1644-1, PageID 19543-44).

       A defendant in a criminal case has a Sixth Amendment right to testify in his own defense.

Equally or more important is his Fifth Amendment right not to testify and not to have his silence

held against him. A defendant is never asked in front of the jury about this question because a

negative answer might cause the jury to suppose he had something to hide. Because of this, a

defendant is presumed to have waived his right to testify unless the record contains evidence

indicating otherwise. Hodge v. Haeberlin, 579 F.3d 627, 640 (6th Cir. 2009) (citing United States

                                                11
v. Webber, 208 F.3d 545, 551 (6th Cir. 2000)). At the very least, the “defendant must alert the trial

court that he desires to testify or that there is a disagreement with defense counsel regarding

whether he should take the stand.” Id., quoting Webber, 208 F.3d at 551. That never happened in

this case. When the question was put to him directly by Judge Marbley, Holt declined to testify

(Trial Tr., ECF No. 1524, PageID 16114-15). At the same point in trial, Holt acknowledged that

Golden had advised him not to testify. Judge Marbley was required to ask Holt directly because

the decision of whether to testify is an issue a defendant must decide personally, as is true of

whether to try the case to a jury or to the bench. 6

        Even if it had been deficient performance to advise Holt not to testify, Holt has not shown

he was prejudiced thereby and has thus not proven the second prong of the Strickland test. In

particular, he has not told the Court what he would have testified to and why any testimony by him

would not have been subject to devastating cross-examination based on his confession.

        Ground Three should be dismissed on the merits with prejudice.



Ground Four:          Ineffective Assistance of Counsel for Not Pursuing Dismissal of the
Indictment


        In his Fourth Ground for Relief, Holt alleges he received ineffective assistance because his

attorneys did not pursue his motion to suppress and his motion to dismiss the indictment “through

the appeal stages.” (Motion, ECF No. 1613, PageID 19403). This Ground for Relief could be read

as alleging ineffective assistance of appellate counsel, but the Motion makes it clear that Holt is




6
  While a defendant must decide for himself or herself whether to waive a jury, the defendant’s decision on this
question is not effective unless the United States Attorney agrees. In contrast, the Government cannot force a
defendant to exercise his Fifth Amendment right not to testify by calling him to the stand and making him decline in
front of the jury.

                                                        12
complaining of what was not done with this issue in the trial court, e.g., by not asking for a jury

instruction on ratification.

        As the United States acknowledges, it must meet certain conditions before proceeding in

federal court against a defendant who is younger than 21 at the time of indictment for acts that

such defendant committed before turning 18. See 18 U.S.C. §§ 5031, 5032; United States v.

Machen, 576 F. App’x 561, 562 (6th Cir. 2014). In particular, for defendants younger than 21 when

indicted, if the charges concern only acts committed before the age of 18, the United States must

“‘certif[y]’ that certain conditions are met and that federal jurisdiction is appropriate[,]” but if the

charges concern a “participation in a conspiracy that spanned his eighteenth birthday[,]” the United

States may proceed without certification as long as it makes a “‘threshold showing’ that the

defendant ‘ratified’ his participation in the conspiracy after he turned eighteen.” Machen, 576 F.

App’x at 562; see also United States v. Maddox, 944 F.2d 1223, 1233 (6th Cir. 1991).

        A plain reading of the statute and this case law makes it clear that these requirements are

irrelevant for a defendant who is indicted after turning 21. United States v. Hoo, 825 F.2d 667,

669-70 (2nd Cir. 1987). Although Holt was under eighteen when he murdered Battle, he was over

twenty-two when he was indicted. This claim therefore fails on the merits.

        Ground Four should be dismissed on the merits.



Ground Five: Prosecutorial Misconduct by Deliberate Delay of Prosecution



        In his Fifth Ground for Relief, Holt asserts the United States Attorney deliberately delayed

his prosecution until he was twenty-two and prejudiced him because “various witnesses” were not

available and because it made him triable as an adult (ECF No. 1613, PageID 19417). He also



                                                  13
asserts “[c]ounsel was ineffective for not pursuing this claim all the way to the United States

Supreme Court.” Id. at PageID 19420.

       Holt’s first trial attorney moved to dismiss the indictment on the basis of pre-indictment

delay (Motion to Dismiss, ECF No. 435). Judge Marbley thoroughly considered that Motion and

denied it in a written opinion in which he found that Holt (and other Defendants) had proven

neither substantial prejudice nor intentional delay to gain a tactical advantage (ECF No. 682,

PageID 3034). Chief Judge Marbley held

               [T]o demonstrate substantial prejudice from a “missing witness,”
               defendants must identify which witnesses would have testified;
               describe what testimony they would have offered; and explain why
               that testimony was exculpatory and otherwise unavailable from
               other sources. See, e.g., [United States v.] Rogers, 118 F.3d [466,]
               475 (6th Cir. 1997); United States v. Vaughn, 444 F. App’x 875, 878-
               79 (6th Cir. 2011); United States v. Duncan, 763 F.2d 220, 222 (6th
               Cir. 1985).

Id. at PageID 3052. Defendants failed to meet that burden because they had “failed to identify a

single witness who is no longer available (or willing) to testify.” Id. Regarding the intentional

delay prong of the test, he held:

               Here, the Government has explained its delay as “a herculean
               investigatory effort” to uncover a massive RICO conspiracy—one
               that spanned nearly a decade and that included the investigation of
               fourteen “unsolved, cold-case homicides.” (Doc. 658). The
               Government notes that the FBI’s investigation of the alleged
               conspiracy did not begin in earnest until 2012 and initially resulted
               in a series of drug-related prosecutions in late 2013. (Id.) Only then
               did the Government obtain information and cooperating witnesses
               that, combined with a renewed focus on the Short North Posse,
               resulted in the filing of the original Indictment in 2014. (Id.) Given
               the magnitude and complexity of this case, the Court has no reason
               to doubt the Government’s representations and finds its proffered
               reasons for delay valid.


                                                14
Id. at PageID 3054.

        To the extent Holt is now making a direct claim of prosecutorial misconduct, that claim is

barred by his procedural default in failing to present it to the Sixth Circuit on direct appeal. A

motion to vacate under § 2255 is not a substitute for direct appeal. United States v. Duhart, 511

F.2d 7 (6th Cir. 1975); DiPiazza v. United States, 471 F.2d 719 (6th Cir. 1973). Therefore, absent

manifest injustice or special circumstances such as a change in the law, § 2255 motions will be

dismissed summarily if they raise claims that were or might have been asserted on direct review.

Reed v. Farley, 512 U.S. 339, 358 (1994).

                Claims that could have been raised on direct appeal, but were not,
                will not be entertained via a motion under § 2255 unless the
                petitioner shows: (1) cause and actual prejudice to excuse his failure
                to raise the claims previously; or (2) that he is “actually innocent”
                of the crime.

Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013), citing Bousley v. United States, 523 U.S.

614, 622 (1998.

        To the extent Holt is claiming that the failure to raise this claim on direct appeal is excused

by the ineffectiveness of his appellate counsel, he has not established such a claim. A criminal

defendant is entitled to effective assistance of counsel on appeal as well as at trial. Evitts v. Lucey,

469 U.S. 387 (1985). The Strickland test applies to appellate counsel. Smith v. Robbins, 528 U.S.

259, 285 (2000); Burger v. Kemp, 483 U.S. 776 (1987). “To evaluate a claim of ineffective

assistance of appellate counsel, then, the court must assess the strength of the claim that counsel

failed to raise.” Henness v. Bagley, 644 F.3d 308, 311 (6th Cir. 2011), citing Wilson v. Parker, 515

F.3d 682, 707 (6th Cir. 2008). “Counsel’s failure to raise an issue on appeal amounts to ineffective

assistance only if a reasonable probability exists that inclusion of the issue would have changed

the result of the appeal.” Id., citing Wilson, 515 F.3d at 707.



                                                  15
       The attorney need not advance every argument, regardless of merit, urged by the appellant.

“Experienced advocates since time beyond memory have emphasized the importance of

winnowing out weaker arguments on appeal and focusing on one central issue if possible, or at

most on a few key issues.” Jones v. Barnes, 463 U.S. 745, 751-752 (1983). Effective appellate

advocacy is rarely characterized by presenting every non-frivolous argument which can be made.

See, e.g., Smith v. Murray, 477 U.S. 527 (1986); Williams v. Bagley, 380 F.3d 932, 971 (6th Cir.

2004); Joshua v. DeWitt, 341 F.3d 430, 441 (6th Cir. 2003).; “Only when ignored issues are clearly

stronger than those presented will the presumption of effective assistance of [appellate] counsel be

overcome.” Dufresne v. Palmer, 876 F.3d 248, 257 (6th Cir. 2017), quoting Fautenberry v.

Mitchell, 515 F.3d 614, 642 (6th Cir. 2008).

       Holt has not even made an argument about how this claim would have been stronger than

the claims actually raised on appeal. In particular, he has now shown why the precedent cited by

Judge Marbley in denying the motion to dismiss is not controlling or somehow distinguishable.

       Ground Five should be dismissed as procedurally defaulted by failure to raise it on appeal.



Ground Six: Ineffective Assistance of Counsel Regarding “Proffer”



       In his Sixth Ground for Relief, Holt claims he received ineffective assistance of trial

counsel when his attorneys did not allow him to “review his proffer statement” before signing it

(Motion, ECF No. 1613, PageID 19433). Holt then alleges that he never said anything to the

Government that was transcribed and signed by him. Id. He then proceeds to discuss possible plea

agreements and claims the proffer statement should never have been used against him. Id. at

PageID 19434.



                                                16
       The Government responds by asserting “[a]t no time in the trial was any evidence of a

proffer introduced nor was there any testimony regarding any plea agreement or any plea offer.

Moreover, in his affidavit, Attorney Golden specifically states that there was no Rule 11 proffer

during his representation of Holt.” (Response, ECF No. 1644, PageID 19536).

       In his Reply, Holt repeats, virtually verbatim, what he said on this point in the Motion. He

makes no reference to any place in the record where any “proffer” statement was used against him.

Instead, he repeats allegations about plea negotiations which occurred while he was represent by

Attorney Saia (Reply, ECF No. 1646, PageID 19551-52). Regarding these negotiations, the United

States wrote in its Response:

               While represented by Jon Saia in November 2015, Holt did attempt
               to participate in a formal proffer with law enforcement during the
               time he was considering a guilty plea. Early on in this meeting, Holt
               failed to truthfully admit his involvement in the offenses charged
               and the proffer quickly ended. Shortly after, Holt then decided to
               reject the offered plea agreement and proceed to trial. The Court
               conducted at least two Lafler hearings for Holt to ensure his decision
               to proceed to trial was a knowing and voluntary choice. These
               hearings included discussions of all the details of the proposed plea
               agreements and the specific deadline where the offer would be
               revoked. (See R. 1512, Lafler Transcript, 14915-25; minute entry,
               Aug. 4, 2016.) None of this was mentioned at trial.

ECF No. 1644, PageID 19536, n.2. Holt does nothing in his Reply to refute this factual narrative.

More importantly, he cites no place in the record that refutes the Government’s statement that no

“proffer” was used against him.

       Ground Six should therefore be dismissed on the merits as lacking any factual basis.




                                                17
Ground Seven: Convictions Made Unconstitutional by United States v. Davis



       In his Seventh Ground for Relief, Holt asserts his convictions are made unconstitutional by

the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019).

       Holt’s second count of conviction in this case was for committing murder in the course of

a drug trafficking crime in violation of 18 U.S.C. § 924(j). That statute provides that any person

who, in the course of violating 18 U.S.C. § 924(c), “cause[d] the death of a person through the use

of a firearm, shall— if the killing is a murder (as defined in [18 U.S.C. §] 1111) be punished by

death or imprisonment for a term of years or for life.

       Holt claims the Government relied for his conviction on the so-called residual clause of 18

U.S.C. § 924(c)(3)(B), which the Supreme Court in Davis found to be unconstitutionally vague

(Supplement, ECF No. 1621, PageID 19454). However, the Government did not rely on that

residual clause, which defines a “crime of violence” as any crime “that by its nature, involves a

substantial risk that physical force against the person or property of another may be used in the

course of committing the offense.” Instead, the Government relied on the predicate offense of

conspiring to possess with intent to distribute marijuana, which is a drug trafficking offense, not a

“crime of violence.” (See Indictment, Count Twenty, ECF No. 300, PageID 1206-07). The

Supreme Court has never declared the statutory phrase “drug trafficking crime” to be

unconstitutionally vague.

       Ground Seven should be dismissed as without merit.



Ground Eight: Ineffective Assistance of Trial Counsel in Five Ways




                                                 18
       In his Eighth Ground for Relief, pleaded in his Supplement, Holt makes five additional

claims of ineffective assistance of trial counsel. They are stated in summary fashion and can be

analyzed in the same manner.



Failure to Call Alibi Witnesses



       Holt asserts his trial attorney provided ineffective assistance of trial counsel by not calling

his alibi witnesses (ECF No. 1621, PageID 19454). Holt never says who these alibi witnesses

were or what they would have testified to, much less providing any proof that such witnesses

would have provided a viable alibi.



Failure to Challenge Fabricated DNA Document Evidence



       Holt alleges ineffective assistance of trial counsel in not challenging “the fabricated DNA

document evidence” and complain s of stipulations he did not agree to (ECF No. 1621, PageID

19455). A set of written stipulations is filed at ECF No. 1346 and signed by both Golden and Holt.

Holt has not suggested anything about the stipulations that is untrue or could not have been easily

proven by the Government. He has thus not shown any deficient performance by Golden or any

resulting prejudice.




                                                 19
Failure to Challenge the Statement of Carl Nelson



       Holt alleges Carl Nelson is the owner of the .22 caliber murder weapon (Supplement, ECF

No. 1621, PageID 19455). He alleges the police recovered the weapon from Nelson’s home and

that Nelson’s later statement under oath in some court proved the “Columbia [sic] Police

Department fabricated the discovery documents.” Id. Holt’s attorney is alleged to have provided

ineffective assistance of trial counsel by his “refuasal to challenge these documents in full” and

not calling Jeremiah Jones as a witness in regards to Nelson’s testimony. All of this is completely

conclusory. What was Nelson’s statement? How does it prove the police fabricated discovery?

What would Jones have testified to? As pleaded in the Supplement, these facts do not begin to

show any ineffective assistance of trial counsel in regard to the murder weapon.



Advising the Court Without Holt’s Permission that He Could Not Attend His Arraignment



       Holt claims he was provided ineffective assistance of trial counsel when his attorney told

the Court, without his permission, that he could not attend his arraignment (Supplement, ECF No.

1621, PageID 19455.) At the time of Holt’s arraignment, he was represented by Jon Saia

(Arraignment Transcript, ECF No. 1510, PageID 14860). When Holt’s name was called, Mr. Saia

responded, “Johnathan Holt is not present in the courtroom today, Your Honor. I was informed

this morning that he was taken to the hospital.” Id. at PageID 14862. When asked by Judge

Marbley if Holt had given authority for Saia to appear on his behalf, he said that he had been given

authority to appear, but not authority to proceed with arraignment on his behalf. Id. Saia felt

comfortable proceeding, however, and represented he had authority from Holt to enter a plea. Id.



                                                20
at PageID 14862-63. He confirmed that Holt has received a copy of the superseding indictment.

Id. at PageID 14865. Representing that Holt had read the indictment and appeared top understand

the charges, Saia entered a plea of not guilty on his behalf as to each count. Id. at PageID 14870.

       Holt has not denied he was in the hospital on the date set for arraignment. If he was

hospitalized, he could not attend the arraignment. Because he had a right to be present personally,

Saia could have moved for a continuance, but Holt has presented no authority for the proposition

that it was somehow deficient performance to fail to do so. Moreover, he has not shown or even

suggested any prejudice. Arraignments in federal court, although requires by law, are almost

always purely formal proceedings for the entry of a plea. Holt has not even suggested how he

suffered any disadvantage from not making Judge Marbley re-set his arraignment.



Not Pursuing Holt’s “Testimony”



       Finally Holt claims that he “testified” “that he witnessed the homicide and that he only saw

one person shoot his friend, because he opened the door.” (Supplement, ECF No. 1621, PageID

19456). He asserts counsel was “ineffective for not pursuing this line of questioning.” Id.

       Because Holt did not testify at trial, the Magistrate Judge assumes he is referring to the

statement he made to police at the time his fingerprints were taken. To have pursued this line of

questioning would have required putting Holt on the stand and having him admit he was present

at the shooting. Holt would have been subject to cross-examination about how he came to be

friends with a drug dealer, who it was that he saw shoot Quincy Battle, how he happened to be

present, etc. None of this would have been helpful to the defense. Given only these bare

allegations, Holt has failed to show deficient performance or prejudice.



                                                21
       In sum, Holt’s Eighth Ground for Relief should be denied on the merits.



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

Motion to Vacate be GRANTED as to Ground One, insofar as Holt seeks a new sentencing hearing,

and DENIED in all other respects. Because reasonable jurists would not disagree with this

conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

be permitted to proceed in forma pauperis.



January 21, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                22
